DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Anthony Guebert on April 5, 2021.
The application has been amended as follows: 
13.    (Currently Amended) A method of processing a metal strip comprising:
passing the metal strip adjacent a magnetic rotor while passing the metal strip from a last work stand of a metal processing line to a rewind coiler downstream from the last work stand, wherein the magnetic rotor is spaced apart from the metal strip by a first distance;
rotating the magnetic rotor to induce a magnetic field into the metal strip such that the metal strip is tensioned in an upstream direction or a downstream direction between the last work stand and the rewind coiler;
detecting a first rewind tension in the metal strip downstream from the magnetic rotor;

tensioning the metal strip through the magnetic rotor without contacting the metal strip such that a tension from the magnetic rotor reduces the second rewind tension while maintaining the first rewind tension.
21. (Cancelled)
22. (Cancelled)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/XIAOWEI SU/Primary Examiner, Art Unit 1733